Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 17, 2019

                                       No. 04-12-00515-CR

                                    Ronnie Lynn JAMES, Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 11-0560-CR
                          Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice (not participating)
               Marialyn Barnard, Justice (not participating)
               Rebeca C. Martinez, Justice

        This court issued its opinion in this case on October 2, 2013. Justice Angelini, Justice
Barnard, and Justice Martinez participated in the decision. On November 20, 2018, the original
panel struck as untimely a document filed by appellant pro se, which appellant describes as a
petition for writ of mandamus.i Justice Angelini and Justice Barnard retired from this court on
December 31, 2018.

        On January 15, 2019, appellant filed another pro se document in the form of a letter in
reply to the November 20, 2018 order, which in substance seeks reconsideration or rehearing of
the November 20, 2018 order.

        Rule 49.3 of the Texas Rules of Appellate Procedure provides, “A motion for rehearing
may be granted by a majority of the justices who participated in the decision of the case.
Otherwise it must be denied.” See TEX. R. APP. P. 49.3. Under the circumstances presented,
appellant’s letter, which we construe as a motion for rehearing, cannot be granted by a majority
of the justices who participated in the decision of this case. The motion for rehearing is therefore
DENIED. See id.
       We order the clerk of this court to serve a copy of this order on all counsel and the pro se
appellant.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court